Citation Nr: 0528438	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  00-18 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for systemic lupus 
erythematosus (SLE).

2. Entitlement to service connection for leukopenia and 
thrombocytopenia.

3. Entitlement to a rating higher than 10 percent for 
residuals of heat stroke and dehydration with fibromyalgia 
and headaches.

4. Entitlement to a compensable rating for discoid lupus 
erythematosus (DLE).

5. Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had active service from October 1988 to March 
1989 and from January 1991 to March 1991. He had a period of 
active duty for training with the Army National Guard from 
July 11, 1998 to August 1, 1998 at Fort Irwin, California.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 RO rating decision which denied 
service connection for systemic lupus erythematosus (SLE) and 
for leukopenia and thrombocytopenia, and granted service 
connection for residuals of heat stroke and dehydration and 
for discoid lupus erythematosus (DLE), assigning non- 
compensable ratings for each disability, effective from 
October 5, 1998. In a January 2002 rating decision, the RO 
granted a 10 percent rating for residuals of heat stroke and 
dehydration with fibromyalgia and headaches, effective from 
October 28, 2001. The issue of the proper initial and current 
evaluation of this disability remains before the Board on 
appeal. Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). The 
Board also notes that, in the March 2004 supplemental 
statement of the case, the RO indicated that the issue 
concerning assignment of a 10 percent rating for multiple 
noncompensable service-connected disabilities was moot. This 
issue remains before the Board because the veteran appealed 
the denial of this evaluation in the June 1999 rating 
decision, and a compensable disability evaluation was not 
effective until April 28, 2000. A noncompensable evaluation 
for multiple service-connected disabilities was in effect 
from October 5, 1998 until April 2000.

In his August 2000 substantive appeal (VA Form 9), the 
veteran requested that he be scheduled for a Travel Board 
hearing at the RO. This hearing was scheduled in September 
2000, but the veteran failed to report. In October 2000 the 
veteran cancelled his request for a Travel Board hearing. 

Received from the veteran in February 2004 was a note from 
his dentist, Dr. Preston Cooper. It is unclear whether this 
letter is intended to be a claim for secondary service 
connection for his teeth. This matter was referred to the RO 
for clarification and appropriate action in the Board's 
previous remand in February 2005, and it appears that action 
on this remains to be taken.  It is again referred to the 
RO's attention.

The purposes of the Board's February 2005 remand for the 
claims on appeal have not been satisfied.  Accordingly, 
another remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on his part.


REMAND

The Board remanded the case to the RO in February 2005.  At 
that time, the Board set out in detail the reasons for the 
remand and the action to be taken on remand.  It appears that 
as a result of clerical error at the AMC, the case was 
prematurely returned to the Board without completion of a 
substantial amount of the action which had been ordered by 
the Board in its remand.  There was also a failure to review 
the evidence which has been obtained from VA and the veteran 
and to issue a supplemental statement of the case on any 
claim in which benefits sought remain denied.  The Board 
agrees with the representative's August 2005 assertion that 
this case requires remanding per Stegall v. West, 11 Vet. 
App. 268 (1998).  In that case, the Court held that 
compliance with a Board remand is not discretionary, and that 
if the RO fails to comply with the terms of this remand, 
another remand for corrective action is required.  

Additionally, the Board notes that a January 2005 Social 
Security Administration disability insurance benefits award 
decision was received after the Board's February 2005 remand, 
and that the Social Security Administration decision 
references what appear to be relevant medical records.  Such 
medical records which are not of record should be obtained 
from the Social Security Administration.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1. Obtain relevant medical records from 
the Social Security Administration.

2. Provide the veteran's claims folder 
to the examiner who conducted the June 
2005 examination to determine (1) 
whether the veteran has systemic lupus 
erythematosus (SLE) that is related to 
his period of active duty for training 
in July 1998; and (2) the current 
severity of his service- connected 
residuals of heat stroke and dehydration 
with fibromyalgia and headaches. The 
examiner should review the veteran's 
claims folder and provide an addendum 
that addresses the following questions. 
The complete rationale for all opinions 
expressed and conclusions reached, 
should be set forth in the addendum.  If 
the examiner cannot provide the 
requested information and opinion, or if 
the June 2005 examiner is no longer 
available, the veteran should be 
scheduled for another examination so 
that the requested information and 
opinion may be obtained.

a.	With regard to SLE, the examiner 
should indicate whether the veteran has 
SLE, and if so, the examiner should 
express an opinion whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's SLE was incurred in 
service, or related to a disease or 
injury incurred in service.

b.	With regard to residuals of heat 
stroke and dehydration with fibromyalgia 
and headaches, all demonstrated tender 
points should be identified, as well as 
the presence and extent of any symptoms 
of fatigue, sleep disturbance, 
stiffness, paresthesia, headaches, 
depression, anxiety, and Raynaud's 
symptoms. The examiner should address 
the severity of each symptom found to be 
associated with the veteran's 
fibromyalgia. The examiner should also 
determine the amount and frequency of 
medicine needed for the veteran's 
condition, the frequency of his 
condition, the triggers for his 
condition, and whether his condition 
responds to therapy. The effect of pain 
upon daily functioning, as well as 
during flare-ups, should be described 
and quantified to the extent possible. 

3.  Provide the veteran's claims folder 
to the examiner who conducted the June 
2005 examination to determine the 
current severity of the veteran's 
service-connected discoid lupus 
erythematosus (DLE). The examiner should 
review the veteran's claims folder and 
provide an addendum to ensure that the 
following items have been addressed in 
either the examination report or the 
addendum.  If the examiner has nothing 
further to add, the examiner should so 
state. If the examiner is no longer 
available, the veteran should be 
scheduled for another examination to 
determine the current severity of his 
DLE. 

The report should fully describe the 
disability symptoms and impairment 
related to the veteran's DLE. 
Specifically, the examiner should note 
any disfigurement of the head, face, or 
neck, and whether there is tissue loss 
or gross distortion of asymmetry of any 
feature, or whether any of the eight 
characteristics of disfigurement are 
present. (Listed in 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note 1, and to be 
provided to the examiner.) The examiner 
should note whether there are any 
related scars, and if so the size and 
appearance of the scar, whether the scar 
is painful to touch, and whether there 
is any limitation of function of the 
part affected. Also, the examiner should 
note whether there is any dermatitis, 
and describe the extent of the 
dermatitis as well as any treatment 
needed for the dermatitis. 

4. Thereafter, if the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and discussion of all 
pertinent regulations, including the 
VCAA. An appropriate period of time 
should be allowed for response.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.

The claimant is hereby notified that it is the claimant's 
responsibility to report for examinations scheduled and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim. 38 C.F.R. 
§§ 3.158 and 3.655 (2005).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain evidence, that evidence must be 
submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


